DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In line 3 of paragraph 44, “1corresponds” should be changed to “1C corresponds”.  
Appropriate correction is required.
Claim 20 objected to because of the following informalities:  In line 2 “filer” should be changed to “filter”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 1-20 is drawn to an apparatus including at least a filter and a heater, but also includes process limitations that do not clearly limit the recited structure.  For example, claim 1 includes the method steps “absorbs odors and gases,” “turned on to heat,” “turned off during warm ambient conditions…,” and “purged from the cabin.”  It 
To overcome this rejection, claim 1 can be rewritten for example to include “a filter configured to adsorb odors and gases in a cabin of the motor vehicle and desorb the odors and gases when heated,” “a heater configured to be turned on to heat the filter during cool ambient conditions,” and “wherein the heater is configured to be turned off during warm ambient conditions so that warm ambient air is utilized to heat the filter.”
Claims 2-20 are recited for the same reasons as discussed in paragraphs 6 and 7 above.  The following prior art rejection would be overcome and withdrawn with such proper amendments that positively recite that the claimed apparatus is capable of performing the included method steps.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khelifa et al. (5,938,523).
Khelifa et al. ‘523 teach a device for removing odorous gases from the intake air for a vehicle cabin, comprising a blower (18) for conducting the air to a sorbent filter (4,5), a heater (10) to heat and desorb the filter, a duct (6’) between the heater and the filter, an outlet (15) for sending clean air to the cabin, and vent outlets (16,17) for removing purged contaminants from the heated filter, wherein the blower in combination with valves (11,12,13) reverse air flow through the filters (see figures, col. 3, lines 7-49).  As discussed in paragraphs 6-8 above, the method limitations in the claims do not further limit structure in a way that distinguishes over the prior patent.  One skilled in the art would understand that a heater is capable of being turned on and off by a user and that different sources of regeneration gas may be used.  The air in a vehicle cabin inherently can be recirculated or purged.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose vehicle air purifiers with regeneration heaters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161.  The examiner can normally be reached on Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl